Art Rejection
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

2.	Claims 1-4, 6-7, 10-11 and 16-24 are rejected under 35 U.S.C. 103 as being unpatentable over Segel, U.S. pat. Appl. Pub. No. 2005/0174935, in view of Kochura, U.S. pat. Appl. Pub. No. 2020/0167470.
	Per claim 1, Segel discloses a computer implemented method comprising:
a) maintaining a plurality of links, e.g., wireline and wireless links, for transmitting a set of data between a first node (client) and a second node (server) (see par 0023-0024); 
b) identifying/categorizing a first subset of data in a first class of data in a set of classes of data, e.g., important or high priority data (par 0035), wherein the set of classes of data comprises a first class of data (high priority) and a second class of data (normal data), the first class of data  associated with a first set of QoS requirements comprising a latency level falling below a first threshold, i.e., excessive latency on the wireline, the second class of data (and first class of data) associated with a second set of QoS requirements comprising a latency level falling below a second threshold, the second threshold exceeding the first threshold, e.g., no traffic (par 0027, 0034);
c) selecting a set of links from the plurality of links that satisfy the first set of requirements and the second set of requirements (par 0026, 0030);
d) transmitting a first portion of the first subset of data and a first portion of the second subset of data over a first link selected from the set of links, i.e., transmitting all data over wireline link (par 0025);
e) detecting a degradation in a quality of the first link, the degradation in quality of the first link characterized by a latency level exceeding the first threshold, e.g., excessive latency or jitter (par 0027);
f) selecting a second link, from the set of links, for transmitting the data categorized in the first class of data, wherein the second link characterized by a latency level falling below the first threshold, e.g., second link has no load or latency issue (par 0025); and
g) transmitting a second portion of the first subset of data using the second link (see par 0034).
	Segel does not teach detecting safety information within payload of the first subset of data and categorizing the first subset of data based on detected safety information. However, Kochura discloses a method of categorizing data files with safety tags which are used to apply predetermined actions including prioritized processing, wherein the data categorization is based on detection of emergency or safety information within payload of the data file (see Kochura, par 0045, 0047).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Segel with Kochura teaching because it would have enabled detecting and processing emergency or safety related data automatically without user input.	
Segel also does not explicitly teach setting threshold latency levels for first and second data classes. Segel however teaches operating the links in different modes, i.e., backup mode and overflow modes, wherein each mode is associated with different threshold latency levels, e.g., operating in backup mode for all data when the first active link has failed or in overflow mode for high priority data only when the first active link is under-performed or overloaded (see par 0027, 0034, 0038).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize setting threshold latency level for each class of data or for each operating mode because it would have enabled activating proper operating mode for the links. 
Per claims 2-3, Segel teaches determining the second link for transmitting first class of data based on fitness metrics for the second link, wherein the fitness metrics comprises one or more of latency, error rate, etc., (see par 0027). 
Per claim 4, Segel teaches operating the first link in overflow mode based on a fitness metric of the first link characterized by the degradation in quality to continue transmitting the second subset of data over the first link, wherein the degraded quality still satisfies the second set of requirements, e.g., overloaded/congested condition but not failing (see par 0038).
Per claim 6, Segel teaches that the fitness metrics are monitored regularly with predetermined time intervals (see par 0028).
Per claim 7, Segel teaches monitoring respective set of fitness metrics at predetermined time intervals for each link, wherein the predetermined intervals are based on data classes and link status (see par 0027-0028).
Per claim 10, Segel teaches categorizing first subset of data in the first class of data (par 0035), the first class of data characterized by first set of QoS requirements including bandwidth, error rate, etc., (see par 0034). 
Claims 11 and 16-20 are similar in scope as that of claims 1-4, 6-7 and 10.
Per claim 21, Kochura teaches detecting safety data by identifying a flag within the header of the first subset data (see par 0045).
Per claims 22 and 24, Segel teaches transmitting second portion of the first subset data over the second link (see Segel, par 0034). Kochura teaches identifying safety data associated with a safety/emergency device for performing predefined actions based on the first subset data (see Kochura, par 0044-0045).
It would have been further obvious to one skilled in the art to recognize that any known safety/emergency devices including an emergency stop device could have been used in practice Kochura teaching.
Per claim 23, Segel teaches monitoring the first link by sending test packets, e.g., heartbeat messages, over the first link (see par 0028). 

3.	Claims 5 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Segel and Kochura, and further in view of Welin, U.S. pat. Appl. Pub. No. 2012/0082057.
	Per claim 5, Segel teaches selecting first and/or second link for transmitting first and second subsets of data based on cost and efficiency (see par 0023, 0034). Segel does not explicitly teach transmitting a third subset of data over a third link. Welin discloses a method for using multiple links including primary and alternate/secondary links for transmitting data between two nodes, wherein number of active links can be adjusted based on monitored load/demand in the network, e.g., traffic from a primary link can be switched to and/or combined with traffic on alternate/secondary link and putting primary link in standby mode to save power/cost (see Welin, par 0047).
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Segel with Welin teaching because it would have enabled managing traffic and operating network links in a more cost-effective manner, i.e., saving cost/power for the system.
	Per claim 8, Segel teaches that backup link comprises unmonitored cold backup links (see Segel, par 0015). Welin further teaches monitoring warm backup links (see Welin, par 0055). Such use of monitored warm backup link would have been motivated because it would have enabled the system to anticipate and respond more quickly to changes in network and traffic conditions.  
	Per claim 9, Welin teaches that metrics are determined based on operation mode (i.e., loading sharing or power saving mode), wherein the operation mode indicates range (i.e., paths) and number of machines affected under the operation mode (see par 0053).



Response to Amendment
4.	Applicant’s arguments filed October 27, 2022 with respect to claims 1-11 and 16-24 have been considered but are deemed moot in view of new ground of rejection set forth above.

Conclusion
5.	Applicant's amendment necessitated the new grounds of rejection. Accordingly, THIS ACTION IS MADE FINAL. See M.P.E.P. § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). 
A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL ACTION IS SET TO EXPIRE THREE MONTHS FROM THE DATE OF THIS ACTION. IN THE EVENT A FIRST RESPONSE IS FILED WITHIN TWO MONTHS OF THE MAILING DATE OF THIS FINAL ACTION AND THE ADVISORY ACTION IS NOT MAILED UNTIL AFTER THE END OF THE THREE-MONTH SHORTENED STATUTORY PERIOD, THEN THE SHORTENED STATUTORY PERIOD WILL EXPIRE ON THE DATE THE ADVISORY ACTION IS MAILED, AND ANY EXTENSION FEE PURSUANT TO 37 C.F.R. § 1.136(a) WILL BE CALCULATED FROM THE MAILING DATE OF THE ADVISORY ACTION. IN NO EVENT WILL THE STATUTORY PERIOD FOR RESPONSE EXPIRE LATER THAN SIX MONTHS FROM THE DATE OF THIS FINAL ACTION.


6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Viet Vu whose telephone number is 571-272-3977. The examiner can normally be reached on Monday through Thursday from 8:00am to 6:00pm. The Group general information number is 571-272-2400. The Group fax number is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Umar Cheema, can be reached at 571-270-3037.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Viet D Vu/
Primary Examiner, Art Unit 2448
11/3/22